Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated September 24, 1974, which, after a hearing, affirmed a determination of the respondent Commissioner of the Nassau County Department of Social Services, which reduced petitioner’s authorization for certain psychiatric treatment. Determination confirmed and proceeding dismissed on the merits, without" costs or disbursements. Petitioner’s contentions that the determination has no rational basis and distorts the purposes of the medical assistance program are not substantiated by the record in this proceeding, which, on the contrary, reveals an eminently rational basis for the determination and a concern for quality medical care. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.